328 – 550 Burrard Street Vancouver, BCV6C 2B5 P: 604-630-1399 F: 604-484-4710 MAG Silver Corp. March 25, 2009 For Immediate Release NR#09-12 MAG SILVER AMENDS SHAREHOLDER RIGHTS PLAN Vancouver, B.C…MAG Silver Corp. (TSX:MAG; NYSE-A:MVG) (“MAG”) announced today that at its annual general and special meeting held on March 24, 2009 (“AGM”), MAG’s shareholders approved an amendment to MAG’s shareholder rights plan dated as of August 3, 2007.The vote by independent shareholders (i.e., excluding Fresnillo plc) was 87.1% in favour of the amendment.The amendment allows a bidder who owns 10% or more of the voting shares of MAG (an Insider), including Fresnillo plc, to make a “Shareholder Endorsed Insider Bid” without triggering the rights plan.A “Shareholder Endorsed Insider Bid” is a takeover bid by an Insider that a majority of independent shareholders (i.e., shareholders other than the bidder) have endorsed by tendering their shares and which meets certain other criteria.This feature, which is in addition to the ability of an Insider to proceed with a “Permitted Bid” or with prior approval of the board of directors of MAG without triggering the rights plan, gives shareholders the ability to decide whether or not to tender to Fresnillo's proposed offer through a process that is fair and not coercive.A copy of the amended rights plan is available under MAG's profile on SEDAR at www.sedar.com. MAG reaffirms that shareholders do not need to take any action to respond to Fresnillo's proposed takeover bid announced on December 1, 2008.MAG will communicate further with shareholders in due course, including if and when Fresnillo provides the information necessary to allow the independent valuator, under the supervision of the Independent Committee of MAG, to complete its formal valuation of MAG's securities and Fresnillo then formally commences its take-over bid. In addition, at the AGM, MAG's board of directors was re-elected, Deloitte & Touche LLP was re-appointed as MAG's auditor and the amendment and restatement of MAG’s stock option plan was approved. About MAG Silver Corp. (www.magsilver.com ) MAG is focused on district scale projects located within the Mexican Silver Belt. Our mission is to become one of the premier companies in the Silver Mining Industry.MAG and its partner Fresnillo plc are delineating a significant new silver vein discovery on the Juanicipio Joint Venture in Zacatecas State, Mexico.MAG is based in Vancouver, British Columbia, Canada.Its common shares trade on the TSX under the symbol MAG and on the NYSE Alternext under the symbol MVG. On behalf of the Board of MAG SILVER CORP. “Dan MacInnis” CEO & Director - 30 - For further information on behalf of MAG Silver Corp. Gordon Neal, VP Corp.
